
	

113 HR 2257 IH: Jobs Now Act of 2013
U.S. House of Representatives
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2257
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2013
			Ms. Wilson of Florida
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Workforce Investment Act of 1998 to create a
		  pilot program to award grants to units of general local government and
		  community-based organizations to create jobs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Jobs Now Act of
			 2013.
		2.Grants to units
			 of general local governmentSubtitle D of title I of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2911 et seq.) is amended by inserting after
			 section 173A (29 U.S.C. 2918a) the following:
			
				173B.Pilot
				program
					(a)Program
				authorizedFrom the amounts
				appropriated under
				subsection (h), the Secretary shall carry
				out a 2-year pilot program to award grants, on a competitive basis, to units of
				general local government or community-based organizations to retain, employ, or
				train employees providing a public service for a unit of general local
				government.
					(b)Unit of general
				local government definedFor
				purposes of this section, the term unit of general local
				government means any general purpose political subdivision of a State,
				or the United States Virgin Islands, Guam, American Samoa, the Commonwealth of
				the Northern Mariana Islands, the freely associated states of the Republic of
				the Marshall Islands, the Federated States of Micronesia, or the Republic of
				Palau, that has the power to levy taxes and spend funds, as well as general
				corporate and police powers.
					(c)Uses of
				funds
						(1)Required
				uses
							(A)In
				generalSubject to subparagraph (B), a unit of general local
				government or community-based organization shall use not less than 50 percent
				of the grant funds received under this section to—
								(i)in
				the case of a unit, retain employees of such unit who are providing a public
				service for the unit and who would otherwise be laid off as a consequence of
				budget cuts; and
								(ii)in the case of an organization, retain
				employees of the organization who are providing a public service for the unit
				in which the organization is located and who would otherwise be laid off as a
				consequence of budget cuts.
								(B)ExceptionIn a case in which 50 percent of a grant
				amount received under this section would exceed the amount needed for a unit or
				organization to retain the employees described in subparagraph (A), the unit or
				organization may use only the amount needed to retain such employees for such
				purpose.
							(2)Authorized
				usesAfter using grant funds
				received under this section in accordance with paragraph (1), a unit of general
				local government or community-based organization may use any remaining grant
				funds provided under this section to—
							(A)in the case of a
				unit of general local government—
								(i)employ individuals
				in new positions providing a public service for the unit; or
								(ii)train individuals
				for new public service positions for the unit; and
								(B)in the case of a
				community-based organization—
								(i)employ individuals
				in new positions that would provide a public service for the unit in which the
				organization is located or services in the private sector; or
								(ii)train individuals
				for any such positions.
								(d)Priority for
				certain individualsThe Secretary shall encourage each unit of
				general local government and each community-based organization receiving a
				grant under this section to use such grant funds to retain, employ, or
				train—
						(1)veterans;
						(2)individuals with disabilities;
						(3)individuals who
				are receiving unemployment benefits; or
						(4)dislocated
				workers.
						(e)Priority for
				certain units and organizations
						(1)UnitsIn
				awarding grants to units of general local government under this section, the
				Secretary shall give priority to units of general local government with high
				unemployment, foreclosure, and poverty rates as compared to other units of
				general local government applying to receive a grant under this section.
						(2)OrganizationsIn awarding grants to units of general
				local government under this section, the Secretary shall give priority to
				community-based organizations located in units of general local government with
				high unemployment, foreclosure, and poverty rates as compared to other units of
				general local government applying to receive a grant under this section.
						(f)ApplicationEach
				unit of general local government or community-based organization desiring to
				receive a grant under this section shall submit an application to the Secretary
				at such time, in such manner, and containing such information as the Secretary
				may require.
					(g)ReportNot
				later than 2 years after the first appropriation of funds under
				subsection
				(h), the Secretary shall submit to Congress, a report
				on—
						(1)the number and
				percentage of individuals hired or trained, and the number and percentage of
				employees of units retained, as a result of a grant under this section;
				and
						(2)best practices in
				carrying out a grant program to hire, train, or retain employees of units of
				general local government.
						(h)Authorization of
				appropriationsThere are authorized to be appropriated
				$1,000,000,000 to carry out this section for fiscal years 2014 and
				2015.
					.
		
